Case 1:19-cv-00476-LO-MSN Document 101 Filed 08/13/20 Page 1 of 2 PageID# 1442




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 QUILL INK BOOKS LIMITED,            )
                   Plaintiff,         )
                                      )
 v.                                   )             No. 1:19cv476-LO-MSN
                                      )
 RACHELLE SOTO aka Addison Cain,      )
                   Defendant.         )
                                      )

                DEFENDANT’S MOTION FOR VOLUNTARY DISMISSAL

        PURSUANT TO RULE 41(a)(2), Defendant, Rachelle Soto a/k/a Addison Cain, moves for

 voluntarily dismissal her counterclaim, without prejudice.

 August 13, 2020                              /s/ Craig C. Reilly
                                              Craig C. Reilly VSB # 20942
                                              209 Madison Street, Suite 501
                                              Alexandria, Virginia 22314
                                              T: (703) 549-5354
                                              F: (703) 549-5355
                                              E: craig.reilly@ccreillylaw.com
                                              Counsel for Defendant




                        SO ORDERED this _______ day of August 2020.



 Alexandria, Virginia                                ________________________________
                                                     Liam O’Grady
                                                     United States District Judge




                                                 1
Case 1:19-cv-00476-LO-MSN Document 101 Filed 08/13/20 Page 2 of 2 PageID# 1443




                                             Of Counsel for Defendant:
                                             Shawn M. Dellegar, OBA # 20973
                                             Crowe & Dunlevy, P.C.
                                             321 South Boston Avenue, Sutie 500
                                             Tulsa, Oklahoma 74103
                                             T: (918) 592-9800
                                             E: shawn.dellegar@crowedunlevy.com
                                             Counsel for Defendant (Pro Hac Vice)

                                             Tynia A. Watson, OBA # 30765
                                             Crowe & Dunlevy, P.C.
                                             324 N. Robinson Ave., Suite 100
                                             Oklahoma City, Oklahoma 73102
                                             T: (405) 235-7500
                                             E: tynia.watson@crowedunlevy.com
                                             Counsel for Defendant (Pro Hac Vice)




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2020, I emailed the foregoing to
 office@quillinkbooks.com and electronically filed the foregoing with the Clerk of Court using the
 CM/ECF system, which will automatically provide notice to all counsel of record.
                                                     /s/ Craig C. Reilly
                                                     Craig C. Reilly (VSB # 20942)
                                                     209 Madison Street, Suite 501
                                                     Alexandria, Virginia 22314
                                                     T: (703) 549-5354
                                                     F: (703) 549-5355
                                                     E: craig.reilly@ccreillylaw.com
                                                     Counsel for Defendant




                                                2
